Case 7:20-cv-00501-KMK Document 26 Filed 05/15/20 Page 1 of 1
Case 7:20-cv-00501-KMK Document 25 Filed 05/15/20 Page 1 of 1

MEMO ENDORSED

WILMERHALE

Alan E. Schoenfeld

#1 242 937 7294 (t)
+1212 230 BBB8 (f}
alan. schoenfeld@wilmerhale.com

May 15, 2020

VIA ECF

Hon. Kenneth M. Karas

United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-4150

RE: Tepper v, Santander Bank, N.A., No. 7:20-cv-00501-KMK

Dear Judge Karas,

As the Court instructed at yesterday’s pre-motion conference, we write to propose the following
briefing schedule for Santander Bank, N.A.’s motion to dismiss:

e June 12, 2020: Santander to file motion to dismiss;
e July 15, 2020: Plaintiffs to file opposition,
e August 5, 2020: Santander to file reply.

As discussed during the conference, Plaintiffs consent to this schedule. We are of course
available to discuss this or any other matter at the Court’s convenience.

Respectfully submitted,

 

So Ordered.
‘si Alan Schoenfeld / ib a WZ.
Alan Schoenfeld
5/15/20

Wilmer Cutler Pickering Hale and Dorr tip, 7 World Trade Center, 250 Greenwich Street, New York, New York 10007
Beijing Berlin Boston Brussels Denver Frankfurt London Los Angeles New York Palo Alto San Francisco Washington

 

 
